Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 7,713,216 to Dubey et al. and U.S. Patent No. 8,814,787 to Menegazzi teach a medical device having a first support and a plurality of leg assemblies coupled to the first support that are circumferentially arranged about a central longitudinal axis of the device. Pairs of adjacent leg assemblies are separated from one another by second angles defined in the plane and include a first pivot joint connecting a corresponding leg assembly to the first support. A first leg extends from the first pivot joint and is configured to pivot relative to the first support via the first pivot joint, a second pivot joint is disposed at a distal end of the first leg, and a second leg extending distally from the second pivot being configured to pivot relative to the first leg via the second pivot joint. The prior art fails to teach or disclose, however, wherein the first leg has a distal end and a proximal end coupled to and extending from the first support, a second leg having a free distal end and a proximal end coupled to and extending distally from the distal end of the first leg at the second joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775